W. R. Harper, Special J.,
delivered the opinion of the court.
This is a bill in equity brought by H. & C. Newman et al. against J. M. Black et al. to set aside an assignment made by said Black for the benefit of his creditors.
It appears that on December 27, 1891, J. M. Black made an assignment, with certain preferences, for the benefit of all his creditors. The assignee treated this assignment as a partial •one, and took no steps to comply with the code provisions in reference to general assignments. The essential part of this assignment is as follows: C£I, J. M. Black, a merchant doing business in the town of Bolton, Mississippi, hereby convey and .assign to W. S. Wells, assignee, a portion of my assets described as follows: My entire stock of goods, wares and merchandise now in the store occupied by me in Bolton, Mississippi, known as the Lacey store, together with all the fixtures and all other articles of personal property in said store and connected therewith; also my books of account, notes and accounts, and indebtedness dire to me in said business, together with the deeds of trust and other evidences of debt due in my said business. ’ ’
The defendant, J. M. Black, was introduced as a witness for *244complainants, and testified that, in addition to the property-conveyed by the assignment, he owned at that time six head of cattle, one mule and wagon, one-third interest in 168 acres of Hinds county land, a homestead in Bolton, fifty bushels of corn, household goods worth about one hundred dollars, a small quantity of meat, and one hundred and seventy-five dollars in money in his pocket. There was evidence which tended to show that there was some defect in the trustee’s sale at which J. M. Black purchased his interést in the land, but there was no evidence to show that anyone in interest had ever complained of such defect or seriously disputed Black’s title. It was further shown that the one hundred and seventy-five dollars which Black claimed to have had in his pocket, not conveyed, consisted of twenty-five dollars in cash and a check on the First National Bank of Jackson for one hundred and fifty dollars, drawn by the Crook, Gaddis & McLaurin Co., before the assignment, to the order of J. M. Black, in payment of money which the latter had on deposit with them.
There was an amended bill, which charged the assignee with fraud in dealing with the trust property after it came into his hands, and some evidence was offered in support of it. The property conveyed by the assignment does not appear to have been worth over $2,500.
On the final hearing, the chancellor dismissed the bill; and complainants appealed.
We agree with the finding of the chancellor that the evidence fails to show any actual fraud sufficient to affect the validity of this assignment. But it is urged that the assignment, while purporting to be partial, is in fact general, in that it conveys substantially all of the assignor’s property not exempt, and that, being a general assignment, it ought to have been so dealt with by the assignee. The principles of law governing such a case seem to be well settled, but the difficulty lies in applying them to the facts of a given case. Any assignment that purports to convey only specific property must be treated as a par*245tial assignment until the contrary be shown. But, if it' be clearly shown that in fact it does convey all of the assignor’s property liable for his debts, then it becomes a general assignment, regardless of its terms, and must be so dealt with. Nor will the omission of a trifling amount of property, for the purpose of evading this result, avail. No decision heretofore made by this court conflicts with this view. It is one thing to believe evidence to show that an assignor has retained and converted to his own use property not embraced in the terms of an assignment, and quite another thing to allow evidence to show that the specific property conveyed by an assignment does in fact cover all of the assignor’s property.
But the evidence for the complainants themselves in this case shows that a substantial part of the assignor’s property was omitted from the assignment. An undisputed claim, so far as this record shows, to one-third interest in one hundred and sixty-eight acres of Hinds county land, two head of cattle, twenty-five dollars in money, and, perhaps, a check for one hundred and fifty dollars, is too much property, in view of the small amount of the assets involved, and the general financial condition of our people, to be called trifling. The facts show that the assignment was partial, and the decree of the chancellor is

Affirmed.